Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jl (US-2020/0018808-A1).

Claim No
Claim feature
Prior art
Jl (US-2020/0018808-A1)

1
A radio frequency coil configured to receive a magnetic resonance signal from an examined subject, including an expandable and contractible first element 



the radio frequency coil has an overlap region where a first loop formed by the first element overlaps with a second loop formed by the second element,

See Fig. 9A, 9B and ¶ [0087].

a ratio of an area of the overlap region to an area of a region enclosed by the first loop changes in accordance with expansion/contraction of the first element forming the first loop, and 
See Fig. 9A, 9B and ¶ [0087].

the first element and the second element include liquid metal in at least a part thereof.

See Fig. 9A, 9B and ¶ [0087].
2
The radio frequency coil according to claim 1, wherein the ratio decreases as the first element and the second element expand.
Claim 2 is met by Jl when it discloses the coils are stretchable and can move relative to one another, cf. ¶ [0087].
4
The radio frequency coil according to claim 1, wherein that the ratio decreases as a distance between a center of the first element and a center of the second element becomes longer.

Claim 4 is met by Jl when it discloses the coil can move relative to one another, cf. ¶ [0087].
8
A radio frequency coil configured to receive a magnetic resonance signal from an examined subject, including an expandable and contractible first element and an expandable and contractible second element, wherein 

Jl discloses a radio frequency coil (see Fig. 9A, 9B) configured to receive a magnetic resonance signal from an examined subject, including an expandable and contractible first element (520A-1) and an expandable (stretchable) and contractible second element (520A-2, 520A-3)  (cf. ¶ 0087),


the radio frequency coil has an overlap region where a first loop formed by the first element overlaps with a second loop formed by the second element, 

See Fig. 9A, 9B and ¶ [0087].

a ratio of an area of the overlap region to an area of a region enclosed by the first loop changes in accordance with expansion/contraction of the first element, and 

The claimed ratio is inherently present in Jl when the coil elements overlap as shown in Fig. 9A and 9B. 

The ratio in Jl changes when coil elements (520A-1, 520A-2, 520A-3 etc.) move relative to one another.


the first element and the second element include an expandable and contractible material in at least a part thereof.
See ¶ [0087] where Jl states the coils may be made from flexible conductor material e.g. copper, a liquid metal or the likes or in any combination thereof. 




Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The claim 3 would be allowable if written in independent form because the prior art of the record neither discloses nor reasonably suggests RF coil according to claim 1 further comprising a cover to which a part of non-overlap region is fixed and at least a part of overlap region is not fixed to the cover.
As to claims 5-7, these claims would be allowed when claim 3 is written in independent form because each of these claims, either directly or indirectly depends from claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852